 

Exhibit 10.1

CUBIC CORPORATION

MANAGEMENT INCENTIVE BONUS PLAN

This Incentive Bonus Plan (the “Plan”) is intended to provide an additional
incentive for management employees of Cubic Corporation and its subsidiaries
(collectively, the “Company”), to perform to the best of their abilities, to
further the growth, development and financial success of the Company, and to
enable the Company to attract and retain highly qualified employees. The Plan is
for the benefit of the Participants (as defined below).

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has adopted the Plan, effective October 27, 2014.

1.           Participants. Participation in the Plan shall be limited to such
employees of the Company and its subsidiaries whom the Committee from time to
time determines shall be eligible to receive a bonus award (a “Bonus”) hereunder
(the “Participants”).

2.           Administration. The Plan shall be administered by the Committee.
The Committee shall have the discretion and authority to administer and
interpret the Plan, including the authority to establish bonus programs or
guidelines under the Plan (the “Bonus Guidelines”) from time to time containing
such terms and conditions as the Committee may determine or deem appropriate in
its discretion, including, without limitation, terms and conditions relating to
the administration of the Plan and/or the determination and payment of Bonuses
hereunder.

The Committee may modify, suspend, terminate or supersede the Bonus Guidelines
at any time in its sole discretion. Any and all Bonus Guidelines adopted by the
Committee shall be subject to the terms and conditions of the Plan. Any disputes
under the Plan shall be resolved by the Committee or its designee, whose
decision will be final.

3.           Performance Goals. The Plan is intended to provide incentives for
the achievement of approved annual corporate, business unit and/or individual
objectives (the “Performance Goals”), as determined by the Committee with
respect to each fiscal year during the term of the Plan (each an “Incentive Plan
Year”).

(a)Corporate Performance Goals. At the beginning of each Incentive Plan Year,
the Committee shall select such objective corporate Performance Goals as the
Committee may determine in its sole discretion, which may include, without
limitation, one or more of the following criteria: net earnings (either before
or after one or more of the following: interest, taxes, depreciation,
amortization, and goodwill or other impairment charges, “EBITDA”, or Adjusted
EBITDA as the committee may define); gross or net sales or revenue; net income
(either before or after taxes); adjusted net income; net operating income,
operating earnings; cash flow (including, but not limited to, operating cash
flow and free cash flow); return on net or gross assets; return on capital;
return on shareholders’ equity; total stockholder return; return on sales; gross
or net profit or operating margin; costs; acquisitions or new investments;
leverage level; expenses; working capital; earnings per share; adjusted earnings
per share; funds from operations per share; price per share of the Company’s
common stock; implementation or







--------------------------------------------------------------------------------

 

 

completion of critical projects; comparisons with various stock market indices;
debt reduction; shareholder equity; operating efficiency; financial ratios; and
financing and other capital raising transactions. It is intended that the
corporate objectives be objectively determinable, with the weighting of the
various corporate Performance Goals to be approved by the Committee.

(b)Business Unit Goals. Each year corporate and business unit management will
establish a set of Performance Goals for recommendation to the Committee,
applicable to each specific business unit, which may consider, in addition to
any of the applicable goals set forth in the Corporate Performance Goals:
corporate financial objectives, business unit past experience, the business
units current business plan, any specific business emphasis appropriate at the
time for the subject business unit for the year under consideration, and future
business potential. A portion of the award may be discretionary, as determined
by the Committee.

(c)Individual Performance Goals. A portion of each Participant’s Bonus may be
determined in the sole discretion of the Committee based on individual
performance and the consideration of such other factors as the Committee
determines to be appropriate. If individual Performance Goals are to be
established for an Incentive Plan Year, each Participant in the Plan will work
with his or her direct manager and/or other appropriate manager to develop a
list of key individual Performance Goals. If appropriate, the Chief Executive
Officer of the Company will work with the Committee to develop his individual
Performance Goals.

A Performance Goal may be a single goal or a range with a minimum goal up to a
maximum goal. Unless otherwise determined by the Committee, the amount of each
Participant’s Bonus shall be based upon a bonus formula determined by the
Committee in its sole discretion that ties such Bonus to the attainment of the
applicable Performance Goals. The Committee may in its sole discretion modify or
change the bonus formulas and/or Performance Goals at any time and from time to
time during or upon completion of an Incentive Plan Year.

4.           Target Bonuses. Each Participant will be assigned a “Target Bonus
Percentage” based on his or her job classification and responsibilities. If a
Participant moves from one Target Bonus Percentage level to another during an
Incentive Plan Year, his or her Target Bonus Percentage will be prorated for
time spent in positions with different Target Bonus Percentages during the
Incentive Plan Year.

A “Target Bonus” for each Participant will be determined by multiplying his or
her Target Bonus Percentage by his or her Base Salary (as defined below) for the
relevant Incentive Plan Year. For purposes of this Plan, “Base Salary” shall
mean the actual salary paid to a Participant, including salary paid during
vacation and accumulated time off, during the Incentive Plan Year.

The Target Bonus Percentages for each Participant shall be approved by the
Committee for each Incentive Plan Year. A Participant’s maximum Bonus under the
Plan shall not exceed 195% of his or her Target Bonus.  





 

--------------------------------------------------------------------------------

 

 

Effective for fiscal year 2015, and unless and until changed by the Committee,
in its sole discretion, the Target Bonus Percentages for the executive officers
of the Company for purposes of this Plan shall be as follows:

Position

    

Target Bonus Percentage
(as % of Base Salary)

 

 

 

 

 

Chief Executive Officer

 

100

 

Chief Operating Officer

 

50

 

Chief Financial Officer

 

50

 

Other Key Corporate Officers

 

50

 

Business Unit Presidents

 

50

 

Senior Business Unit Officers

 

50

 

Other Key Personnel

 

20-40

 

 

5.           Sliding Scale. With respect to the corporate and business unit
Performance Goals, a sliding scale of award determination will be used so that
the incentive earned will decrease from 100% based on performance of less than
100% of the Performance Goal with the opportunity to earn up to 150% of the
target award should actual performance exceed 100% of the Performance Goal.

In the example of the Performance Goals being sales, EBITDA, return on net
assets and earnings per share; for all components except for sales, between 100%
and 120% of the financial goal, the percent earned will increase at a rate of
2.5% for every 1% improvement in financial performance, with a maximum of 150%
of the target award. For the sales goal, between 100% and 107% of the financial
goal, the percent earned will increase at a rate of 7.143% for every 1%
improvement in financial performance, with a maximum of 150% of the target
award. For all goals, between 100% and 90% of the financial goal, the percent
earned will decrease at a rate of 3% of the target award for every 1% point
shortfall in financial performance. Between 90% and 80% of the financial goal,
the percent earned will decrease at a rate of 4.5% of the target award for every
1% point shortfall in financial performance. Between 80% and 75% of the
financial goal, the percent earned will decrease at a rate of 5% of the target
award for every 1% point shortfall in financial performance, so that at the 75%
level, the award will be zero for that financial goal.

The individual component of each Participant’s Bonus will be evaluated
separately.  Based on the determination of the Participant’s individual
performance, a multiplier will be applied to the Participant’s Bonus as
determined based on achievement relative to the corporate and/or business unit
Performance Goals.  The multiplier for individual performance will be within the
range of 0% to 130%.

6.           Calculation of Bonuses.  The actual Bonus for a Participant will be
calculated by the Committee as soon as practicable following the completion of
the relevant Incentive Plan year by applying the Sliding Scale to the Target
Bonus for such Participant according to the weightings and methods approved by
the Committee for such Incentive Plan Year.  The individual multiplier, if any,
will then be multiplied by the resulting Bonus to determine the final Bonus for
such Participant.





 

--------------------------------------------------------------------------------

 

 

The incentive awards are based on the actual financial performance achieved by
the respective business unit and the total corporation as reflected in the
Company's audited financial statements. If there are to be any adjustments to
the audited results for the purposes of a Bonus determination, these adjustments
will generally be established at the time the Performance Goals are set.
Achievement of the financial goals will be calculated after deduction of the
Bonus payments related to this Plan for the Plan Year and to any other
applicable incentive plans.

The Company may, in its discretion, reduce or eliminate a Bonus otherwise
payable to any Participant.  Any such reduction or elimination may be made based
on objective or subjective determinations as the Company determines appropriate.

7.           Payment of Bonuses. The payment of Bonuses under the Plan shall be
made in cash between November 1 and December 31 of the calendar year following
the Incentive Plan Year to which such Bonuses relate, on such date or dates
determined by the Committee and shall be subject to such terms and conditions as
may be determined by the Committee in its sole discretion. 

Except as otherwise provided in a written employment agreement between a
Participant and the Company or as otherwise determined by the Committee, in
order to be entitled to receive such Bonus, a Participant must be an active
employee of the Company or its subsidiaries or affiliates and in good standing
and working on the last day of the Plan Year. However, there will be two
exceptions to this provision.  First, should an employee elect full retirement
(with the sum of the employee’s age and years of service totalling 85 or more,
or at the age of 65), the Bonus will be prorated for the time prior to
retirement and that amount paid in accordance with the provisions above, as long
as the business unit, subsidiary or total company, achieves its financial
goals.  Second, if an employee dies, or becomes totally and permanently
disabled, the Bonus will be pro-rated for the time prior to death or disability,
and that amount will be paid to his/her estate, or him/her as the case may be,
in accordance with the provisions above, as long as the business unit,
subsidiary or total company achieves its financial goals.

An employee may be excluded from receiving an incentive award in the event
he/she is involuntarily terminated for any reason other than a lay off during
the period from the last day of the respective fiscal year and the date that the
Bonus would normally be paid.  In addition, an employee may be excluded if the
terms and conditions of a separation agreement specifically exclude the receipt
of the incentive award.

8.           Amendment, Suspension and Termination of the Plan. The Committee
shall have the authority to amend, suspend or terminate the Plan at any time in
its sole discretion.

9.           Miscellaneous.

(a)The Company shall deduct all federal, state, and local taxes required by law
or Company policy from any Bonuses paid hereunder.

(b)Nothing contained in this Plan shall confer upon any Participant any right to
continue in the employ of the Company, or shall interfere with or restrict in
any way the right of the Company, which is hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
cause. Notwithstanding anything to the contrary





 

--------------------------------------------------------------------------------

 

 

 

contained in the Plan, nothing in the Plan shall adversely affect any rights
that a Participant may otherwise have under an employment or severance agreement
or plan with or maintained by the Company to which such Participant is a party
or under which such Participant is a beneficiary.

(c)The Plan shall be unfunded. Amounts payable under the Plan are not and will
not be transferred into a trust or otherwise set aside. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Bonus under the Plan.  Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.

(d)No Bonus granted under the Plan may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated. All rights with respect to a Bonus
granted to a Participant under the Plan shall be available during his or her
lifetime only to the Participant.

(e)Notwithstanding anything in the Plan to the contrary, any and all amounts
payable to any Participant under the Plan from time to time may, in the
Committee’s sole discretion, be reduced or offset by any amounts then due or
owing by such Participant to the Company or any of its affiliates pursuant to or
in accordance with any benefit or compensation plan, program, policy or
arrangement maintained by the Company or such affiliates.

(f)Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

(g)The Plan shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of California. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

Any and all controversies or disputes involving, relating to, or arising out of,
or under, this Plan, including but not limited to its construction,
interpretation or enforcement, shall be litigated exclusively in the state or
federal courts sitting in San Diego County, California. Each Participant is
hereby deemed to irrevocably and unconditionally consent to the personal
jurisdiction of the state courts in San Diego County, California with regard to
any and all controversies or disputes involving, relating to, or arising out of,
or under, the Plan. Each Participant is further deemed to irrevocably and
unconditionally waive any defense or objection of lack of personal jurisdiction
over Participant by the state or federal courts sitting in San Diego County,
California.

(h)Bonus payments are not intended to constitute a deferral of compensation
subject to Section 409A of the Code and are intended to satisfy the “short-term
deferral” exemption under Section 409A of the Code and the Treasury Regulations
issued thereunder.

Accordingly, to the extent necessary to cause Bonus payments hereunder to
satisfy the “short-term deferral” exemption under Section 409A of the Code and
the Treasury Regulations issued thereunder, a Bonus payment shall be made not
later than the later of: (i) the fifteenth day of the third month following the
Participant’s first taxable year in which the Bonus payment is no longer subject
to a substantial risk of forfeiture, or (ii) the fifteenth day of the third
month following the Company’s first taxable year in which the Bonus payment is
no longer subject to a substantial risk of forfeiture; provided,  however, that
if due to administrative reasons Bonuses are not paid within the foregoing time
periods, then such Bonuses will be paid as soon as administratively feasible but
no later than the last day of the calendar year following the end of the
Incentive Plan Year to which such Bonuses relate.

 

--------------------------------------------------------------------------------